Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the encoder of independent claim 2, and the non-transitory computer-readable storage medium of independent claim 4.  The prior art is particularly deficient regarding determining a first initial motion vector and a second initial motion vector of a current image block having a size of 64x64 pixels, the first initial motion vector pointing to a first reference image that is a forward frame of a current image containing the current image block, the second initial motion vector pointing to a second reference image that is a backward frame of the current image, and a distance from the first reference image to the current image being same as a distance from the second reference image to the current image; in response to determining, according to sequence parameter set (SPS), that the first reference image and the second reference image are short-term reference images, performing a specified operation including: performing weighted summation on a first reference image block pointed to by the first initial motion vector and a second reference image block pointed to by the second initial motion vector to obtain a weighted image block; and performing prediction for the current image block according to the weighted image block; and in response to determining, according to SPS, that the first reference image or the second reference image is a long-term reference image, not performing the specified operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482